Mr. Justice Wilkes
delivered the opinion of the Court.
This is a hill to collect a collateral inheritance tax, filed in the county court of Bradley county. John H. Craigmiles died in 1899, leaving a widow, hut no children. J. E. Johnston and Mrs. Craigmiles, the widow, qualified as executors of his will. In general terms, he gave his property, which was large and valuable, to his wife for life, except some bequests not necessary now to consider; remainder to his niece, Myra Adelia Thompson, if she should be living at the time of his wife’s death, and, if she should be dead, then to St. Luke’s Church.
*249Proper steps were taken to execute this will and wind np the estate. Myra Adelia Thompson married B. B. Sellers, and on March 9, 1901, she and her husband sold and transferred to her aunt, the life tenant, Mrs. Craigmiles, all the right, title, and interest which she had or might take under the will of John H. Craigmiles.
The consideration for this conveyance was $50,000, and it was further agreed that all matters in controversy between the aunt and niece were thereby settled. Regular conveyance was made April 16, 1901, with covenants of warranty only as to claims by or under the seller.
St. Luks’s Church, through its vestry, also' conveyed to the life tenant, Mrs. Craigmiles, all rights and claims it had under said will, in consideration of a conveyance to it of certain real estate by Mrs. Craig-miles, which belonged to the estate of John H. Craigmiles. Steps were taken by which this exchange or transfer was approved and confirmed by this court. The value of the consideration was $8,500, for the interest and claim of the church. Subsequent to these sales and assignments, the clerk of the county court of Bradley county filed this bill in the county court against Johnston and Mrs. Craigmiles, executors, and against the latter individually, and also against Mrs. Sellers and the vestry of St. Luke’s Church, to collect an inheritance tax upon the remainder interests, to be assessed on the whole value of the estate, or, *250if that could not he done, then upon the amount realized, and for a judgment against tbe executors or Mrs. Craigmiles, to whom the remainder interests had been transferred, and against Mrs. Sellers and St. Luke’s Church. The circuit court, on appeal, adjudged that Mrs. Sellers was liable to an inheritance tax of 5 per cent, on $50,000', and for attorney’s fees, under the statute, but dismissed the bill as to the other defendants; reversing the decree of the county court as to St. Luke’s Church. The last installment of $10,000 owing to Mrs. Sellers had not been paid Avhen this suit was instituted, and this fund was attached in the hands of Mrs. Craigmiles to answer the judgment in this cause. The amount of 'recovery against Mrs. Sellers is $2,687.48, besides attorney’s fees.
Complainant Harrison, as clerk, and Mrs. Sellers have appealed to this court and assigned errors.
On behalf of complainant clerk it is insisted that the court below should have given judgment against the executors on what is called the “clear value of the estate,” to-wit, $185,189.21.
It is contended that the estate is worth that much; that such fact was ascertained by an appraisal in the court below, and so reported without exception or question; and such appears to be the fact from the record. This insistence is based upon the idea that the executors were derelict in their duty as such, in not complying with the provision of the last clause *251of section 3 of the inheritance tax act, in the following words: “The owners of any personal estate subject to the tax provided by this act shall make a full report and return the same to the clerk of the county court of the proper county within one year from the death of the decedent, and within that time enter into security for the payment of the tax to the satisfaction of such clerk, and in case of failure to do so the tax shall be immediately payable and collectible.”
This provision applies to personal estate covered by life estate, where the remainderman does not elect to pay the taxes before the falling in of the life estate. It is insisted that all such tax as thus becomes immediately payable shall be collected by the executors or administrators, and paid over by them, and, unless the tax is paid or report made as the act contemplates, the argument is that the executors or administrators become individually responsible therefor.
Without stopping to inquire whether this is the proper construction and legal effect of the act in cases of vested remaindermen, we are of opinion that such rule is not applicable when the remainders are contingent, and may never vest in actual possession and beneficial OAvnership, as in this case.
At the time of John H. Craigmiles’ death, it was a mere contingency whether Mrs. Sellers or the church, as between themselves, would ever become beneficially interested in such estate, and this condi*252tion existed up to the time the sales were made by the remaindermen, and .their interests and claims were conveyed to the life tenant.
The act does not contemplate that persons holding such contingent interests shall be required to make the report and give the security provided in section 3, and the executors were not, therefore, in default in not requiring the same, and in not collecting the tax as that section provides. In re Cagar’s Will, 111 N. Y., 343 (18 N. E., 866); Dos P. Inh. Tax Law, p. 247, et seq.
Again, it is insisted that the tax, if not assessed upon the entire value of the estate, should have been assessed on the value of the remainder estate transferred by Mrs. Sellers and the church to Mrs. Craig-miles, which, it is insisted, was $87,702.43, as against Mrs. Sellers and the church, and, as against Mrs. Craigmiles, there should have been assessed a tax upon a value of $135,189.21, the difference between the amount paid Mrs. Sellers and the full value of the entire estate. The contention as to Mrs. Sellers is based upon the idea that she was taxable on the actual value of her interest and claim, and not what she realized for it on the sale; and, as to Mrs. Craig-miles, that by accepting these conveyances from Mrs. Sellers and the church she terminated her life estate, and became seised in fee, on the doctrine of the merger of estates, and that the private agreement of *253parties can not be allowed to fix the value upon which the State is entitled to levy its tax.
Again, it is said that' it was error not to tax St. Luke’s Church upon the value of its claim or interest, or at least upon $8,500, the amount it received for that interest. This upon the idea that the value of the church interests was independent of that of Mrs. Sellers, and it took both to represent the entire values received for their remainders, and that $58,500 represented the actual amount received for such remainders.
On behalf of Mrs. Sellers it is said that in no event did she become liable to an inheritance tax until the termination of the life estate of Mrs. Craigmiles, leaving her surviving, which would make her contingent interest a vested one; that previous to that time she might sell her interest and convey it to any one, and would not thereby make herself or her interest liable to such tax, but the assignee of her interest would hold as she held, subject to the same contingency, and, until the death of Mrs. Craigmiles prior to the death of Mrs. Sellers, no tax would accrue upon her claim or interest in the hands of any one.
Act 1893, p. 348, sec. 3, provides, among other things, that when an estate subject to collateral inheritance tax is to “take effect in possession or to come into actual enjoyment after the expiration of one or more life estates, or a period of years, the tax on such estate shall not be payable nor interest begin *254to run thereon until the person or persons liable for the same shall come into actual possession of such estate by the termination of the estate for life or years, and the tax shall be assessed upon the value of the estate at the time the right of possession accrues to the owner aforesaid.”
Then follows the provision for cash advance payment, or giving bond for future payment, as herein-before set out.
Now, it is evident that, if there had been no transfer of property between these parties, either Mrs. Sellers or St. Luke’s Church would' have become entitled to the whole estate at the death of Mrs. Craig-miles. The provision of the will gives it to Mrs. Sellers if she survives Mrs. Craigmiles; if she does not, then to the church. There was a certainty that the whole of it would pass to either the one or the other upon the death of Mrs. Craigmiles.
It is very apparent that in that event, to wit, the death of Mrs. Craigmiles, the entire property would become subject to an inheritance tax, since neither Mrs. Sellers nor the church could receive the property free of the tax.
Can the parties now, by trading among themselves, withdraw this estate from the operation of the inheritance tax law, and defeat its collection? It is conceded the life interest of Mrs. Craigmiles can not be taxed, because, being the widow of the testator, her interest under the law is expressly exempt from *255taxation; but it is equally true that the entire estate in remainder would be subject to taxation at the termination of the life of the life tenant, and no transfer or agreement among parties can relieve it therefrom.
The tax will then be collectible, and the question' now presented is whether, in view of the transfers made, the period of its collection has been accelerated so as to make it collectible at this time, and, if so, whom shall it be collected from, and upon what basis of valuation? Or, upon the other hand, does the estate remain in Mrs. Craigmiles, untaxable until her death?
The statute says that the tax shall not be payable until the person liable for the same comes into actual possession of such estate, by the termination of the life estate, and then shall be assessed upon the value at the time the right of possession accrues to the owner, provided that the owner may pay before coming into possession upon a valuation at that time, deducting the value of the life estate.
It is to be noted that the act does not prescribe that the life estate must be terminated by the death of the life tenant, and, under the wording of the act, such life estate may be terminated in any other legitimate way. The controlling idea in the statute is that it is only when the remainder comes into .possession and beneficial enjoyment that the tax becomes collectible, and it does become collectible at that time.
The Pennsylvania statute upon the subject of an *256inheritance tax is very similar to, if not identical-with, ours, and it is said ours is modeled after it. In the case of the appeal of the commonwealth In Re Cooper’s Estate, 127 Pa., 435, 489, 17 Atl., 1094, it is said, commenting on this statute and its proper construction:' “It is further apparent that, in estates liable to collateral tax, the commonwealth is entitled to a tax on the entire estate; that when the tenant for life or years, being parent or lineal descendant, etc., is exempt from liability, the whole tax on the entire estate must be paid by the tenant in remainder; that in such cases the time of payment is postponed until the estate comes into actual possession of the tenant liable; that nevertheless if such tenant elect, in anticipation, to pay at the death of the decedent, the tax is assessed on the then valuation of the entire estate, less the value of the estates for life or years; that is, when the tenant of the intermediate estate is not liable, the tenant in remainder has the election either to pay the tax on the entire estate, with interest, when he comes into actual possession, or to pay at the death of the decedent the tax on the then net valuation of the estate in remainder, and in consideration of such anticipated payment, her right to a tax on the intermediate estate is waived by the commonwealth.”
Now, while that does not present this exact case, it is sufficiently near in principle to furnish an analogy and rule for guidance. Here, it is true, there is *257no election on the part of the remainder owners to anticipate the end of the life estate; but there is an actual termination of such life estate, which mates the tax due upon the proper basis at the present time.
Let us suppose that Mrs. Craigmiles should have seen proper to surrender and convey her life estate to the remaindermen; can it he doubted that it would in this way have been terminated, and that the entire estate would have come into the possession and enjoyment of the remaindermen, and that it would then become taxable on its entire value?
This did not occur, but what did occur was that the remaindermen conveyed to the-life tenant, and the latter, being already in possession, held also under her new title, and became possessed of the remainder as well, and entitled to its beneficial use; and the whole of the estate Avould have become taxable but for the fact that the statute exempts the life estate of the widow, leaving only the required remainder estate subject to taxation, or, in other words, the entire estate, less the exempt life estate.
It is said that the effect of the transfers by Mrs. Sellers and the church was to vest in their assignee only the contingent interest in remainder which each of them had in the estate, and that the estates thus transferred continued to he, as they were originally, estates in remainder, and contingent. This would,, no doubt, be true, if the transfers had been made to a third person. Such third person would merely have *258liad, under the transfer, the estate in remainder which Mrs. Sellers and the church previously held, and no more; but when the conveyance was made of the remainder to the life tenant, and the two estates ivere united in one person, Mrs. Craigmiles became entitled to a fee-simple estate, and the effect was to convert the estates into a present estate in possession of Mrs. Craigmiles, the life tenant.
Applying the statute to the facts of this case, the court is of opinion that when Mrs. Craigmiles became the owner of the remainder interest in the property, being already the life tenant, the two estates thereby merged into one, and the remainder vested in pos* session, to all intents and purposes, and for all beneficial uses, and she might at once dispose of the whole estate in fee. She became thus entitled to the possession as fee-simple owner of the estate, and the beneficial use of it as a whole, and by virtue of these transactions the tax upon the remainder interest became at once payable, and upon an assessment at its value at that time.
It appears from the record that the value of the entire estate, by appraisement, including the life estate and remainder, was $185,189.21, at the date of these transactions, and the value of Mrs. Craigmiles’ life estate, not taxable, was at that date $97,486.78, leaving the value of the remainder interest $87,702.48.
The court is unanimously of opinion that, under the facts of this case, the State, as the effect of the trans*259actions between these parties, became at once entitled to an inheritance tax upon the full value of the remainder interest as fixed by the appraisement, to wit, the sum of $87,702.43.
The court is divided as to who should pay this tax. The majority is of opinion that the whole of it should be paid by Mrs. Craigmiles, and upon the following grounds and reason, to wit: That the life estate and remainder, by virtue of these transfers, became vested in the same person, — Mrs. Craigmiles, — and there Avas a merger of the two estates into one fee-simple estate in her. Upon the value of her life estate, which entered into the merger, she is not subject to tax; but upon the value of the remainder she is taxable, because she comes at once into the actual ownership, possession, and beneficial enjoyment. In David v. Williams, 85 Tenn., 650 (4 S. W., 8,) it is said: “The estate for life and the remainder estate, uniting in the same person, would result in a merger of the lesser estate with the greater, and the estate of the children (who in that instance were remainder-men) would become an absolute one,” citing 1 Washb. Real Prop., sec. 113.
The court is of opinion that the doctrine of merger applies as well where the remainder interest comes into possession of the life tenant as when the life estate comes into the ownership and possession of the remainderman. In either event the two estates be*260come merged into one. 20 Am. & Eng. Enc. Law., (2d Ed.), pp. 588, 592.
In 20 Am. &.Eng. Enc. Law,'p. 590, a distinction is pointed out between “surrender’’ and “merger,” and it is said that “merger” is a wider term than “surrender,” in that it takes place when the two estates are united, either in the hands of the re-mainderman or reversioner, or in the hands of the tenant of the particular estate, without regard to the method in which the two estates were united, while “surrender” is confined to the relinquishment by the tenant of the particular estate to him in reversion or remainder. Fisher v. Edington, 12 Lea, 189.
Under these and other authorities cited in the work above named, the majority is of opinion that Mrs. Oaigmiles united the two estates in herself, and merged them into one, and came into actual possession of the fee, and is therefore liable to pay the tax upon the remainder thus acquired by her.
Judgment is therefore rendered against her for a tax of five per cent, upon $87,702.43, the value of the estates in remainder, to the exoneration of Mrs. Sellers and the church, which will not be required to pay any tax; and the decree of the circuit court is accordingly modified.
It is said that the original suit for' the settlement of the estate of John H. Oraigmiles is still pending in the chancery court of Bradley county, and the statute. provides that in such cases the inheritance tax *261may be collected in such suits, and bence tbe county court of Bradley county bad no jurisdiction to collect this tax.
We tbink this contention not well made. While section 22 of tbe act does provide for tbe collection and retaining of tbe tax in suits pending in tbe chancery court, it is evidently intended as an additional remedy to that which exists in the county court, and its purpose is to make certain tbe collection of tbe tax before the estate is distributed. That section provides that, if such tax is collected or retained by tbe clerk and master, it shall still be paid over to tbe county court clerk, who shall account for it to tbe State comptroller. But this provision, designed to make certain tbe collection of tbe tax, is not intended to oust tbe county court of its jurisdiction, but merely to supplement it and render it effective. In addition, tbe series of sales and transfers which render this tax collectible are not matters which pertain to tbe settlement of tbe estate in tbe chancery court, nor are they in any way involved or embraced in that suit, but they are independent transactions, Avhich have taken place out of court, and do not in any way enter into tbe purposes or purview of tbe chancery court case.
We are of opinion, therefore, that tbe proceeding in tbe county - court was authorized and entirely proper.
Acts 1893, secs. 14, 15, and 16, provide that, in case . *262of litigation over the inheritance tax, the county court clerk may employ an attorney, whose reasonable fees shall be taxed up as costs against the party found liable for the tax, and also a reasonable fee for the district attorney-general of the district. Mr. John C. Eamsey was employed and acted as attorney for the county court clerk, and, we can see from the record, rendered valuable, skillful, and effective service in the courts below, as well as by brief in this court, where the State was ably represented primarily by the attorney-general. We are of opinion that, under this holding of the majority, Mrs. Craigmiles should be taxed with reasonable fee for the benefit of said Eamsey and the district attorney, A. J. Fletcher, which the court fixes against her at ten per cent, for Eamsey and two and one-half per cent, for Fletcher, upon the principal and interest of the recovery against her. This is an addition to the tax of five per cent., and interest thereon, as above stated.
The fee provided for A. J. Fletcher, district attorney-general, herein, shall be collected in this court in the name of said Fletcher for the use of the State, and turned into the treasury of the State, in accordance with the provisions of chapter 41, acts 1897. The costs of this cause, including the costs of the court below and of this court, will be paid by Mrs. Craigmiles, and proper execution in favor of the parties entitled may issue for all of the judgments herein rendered.
*263The attachment issued against the balance due Mrs. Sellers is vacated and discharged.
Judgment for the five per cent, tax and interest is rendered in favor of the clerk of Bradley county court; for the fees of John C. Bamsey, in his name and for his use; and for the fees of the district attorney, Fletcher, in his name, for the use of the State.